NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                    JUSTINE ALANIZ, Petitioner/Appellee,

                                         v.

                CHRISTIAN ALANIZ, Respondent/Appellant.

                            No. 1 CA-CV 21-0125 FC
                                FILED 3-3-2022


           Appeal from the Superior Court in Maricopa County
                           No. FC2020-098234
           The Honorable Harriet M. Bernick, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Alexander R. Arpad Attorney at Law, Phoenix
By Alexander R. Arpad

Moon Law Firm PLC, Mesa
By Robert J. Moon
Co-Counsel for Petitioner/Appellee

The Hogle Firm PLC, Mesa
By Nathan J. Hogle
Counsel for Respondent/Appellant
                           ALANIZ v. ALANIZ
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1            Justine Alaniz (“Wife”) sought an order of protection against
her husband Christian Alaniz (“Husband”), alleging Husband had been
violent against her, intimidated her with a firearm, and told her employer
she abused drugs. The Mesa Municipal Court issued the order of protection
and a Brady Notice ordering Husband to surrender his firearms to the local
sheriff’s department. After a contested evidentiary hearing, the Maricopa
County Superior Court confirmed the protective order and Brady Notice.
Husband appeals. For the following reasons, we affirm.

                               DISCUSSION

¶2            We review a protective order for abuse of discretion. Savord
v. Morton, 235 Ariz. 256, 259, ¶ 10 (App. 2014). A court abuses its discretion
when “it makes an error of law in reaching a discretionary conclusion or
‘when the record, viewed in the light most favorable to upholding the trial
court’s decision, is devoid of competent evidence to support the decision.’”
Michaelson v. Garr, 234 Ariz. 542, 544, ¶ 5 (App. 2014) (citation omitted). We
view the evidence in the light most favorable to upholding the superior
court’s findings but review questions of law de novo. See Shah v.
Vakharwala, 244 Ariz. 201, 202, 204, ¶¶ 5, 11 (App. 2018).

I.     THE GUN INCIDENT ALONE WAS AN ACT OF DOMESTIC
       VIOLENCE WARRANTING AN ORDER OF PROTECTION.

¶3           A court must grant a protective order if it determines that the
defendant may commit an act of domestic violence or has committed an act
of domestic violence within the past year.1 A.R.S. § 13-3602(E)(1), (2). An
act of domestic violence occurs when an individual commits a qualifying




1     The court may look beyond the one-year timeframe if it finds “that
good cause exists to consider a longer period.” A.R.S. § 13-3602(E)(2).


                                      2
                            ALANIZ v. ALANIZ
                            Decision of the Court

crime2 against someone with whom they have a specific relationship,
including marriage. A.R.S. § 13-3601(A). The issue of the parties’ marital
relationship is not in dispute. However, Husband argues there was
insufficient evidence of domestic violence to meet the requirements for an
order of protection. We disagree.

¶4            At the evidentiary hearing, Wife testified that during an
argument on October 6, 2020, Husband retrieved a revolver from the
couple’s closet, attempted to force her to take the gun, and told her to use it
against him. Husband argues that the incident was not threatening, as he
only used the weapon to “make a dramatic point.” Wife, however, testified
that she was afraid for her safety because at the time Husband was
intoxicated and would not allow her to leave the room. Wife also
introduced several text-message conversations between the parties in
which Husband admitted he knew the incident with the gun was “scary.”

¶5            We defer to the trial court’s findings of credibility and the
weight to give conflicting evidence. Cardoso v. Soldo, 230 Ariz. 614, 619,
¶ 17 (App. 2012). The court found Wife’s testimony more credible, and we
will not substitute our own judgment for the superior court’s. Accepting
Wife’s version of events, the gun incident meets the requirements for
several crimes listed under A.R.S. § 13-3601(A).

¶6            The superior court recognized that by bringing out a weapon
and attempting to force Wife to take it, someone could have been hurt. This
is endangerment. A.R.S. § 13-1201(A) (“A person commits endangerment
by recklessly endangering another person with a substantial risk of
imminent death or physical injury.”). Husband’s reckless handling of a
firearm also constitutes disorderly conduct. A.R.S. § 13-2904(A)(6) (a
person commits disorderly conduct when, intending or knowing he or she
will disturb the peace or quiet of another person, he or she “[r]ecklessly
handles, displays or discharges a deadly weapon or dangerous
instrument”); A.R.S. § 13-105(15) (“‘Deadly weapon’ means anything
designed for lethal use, including a firearm.”). Finally, in preventing Wife
from leaving the room, Husband committed unlawful imprisonment.
A.R.S. § 13-1303(A) (unlawful imprisonment is committed by “knowingly

2       Qualifying crimes include those prescribed in §§ 13-1102, 13-1103,
13-1104, 13-1105, 13-1201, 13-1202, 13-1203, 13-1204, 13-1302, 13-1303, 13-
1304, 13-1406, 13-1425, 13-1502, 13-1503, 13-1504, 13-1602 or 13-2810, 13-
2904, subsection A, paragraph 1, 2, 3 or 6, 13-2910, subsection A, paragraph
8 or 9, 13-2915, subsection A, paragraph 3 or 13-2916, 13-2921, 13-2921.01,
13-2923, 13-3019, 13-3601.02 or 13-3623. A.R.S. § 13-3601(A).


                                      3
                            ALANIZ v. ALANIZ
                            Decision of the Court

restraining another person”); see also Swetnam v. F.W. Woolworth Co., 83 Ariz.
189, 192 (1957) (“Any restraint, however slight, upon another’s liberty to
come and go as one pleases, constitutes an arrest.”).

II.    THE COURT DID NOT ERR IN AFFIRMING THE BRADY NOTICE.

¶7            Husband argues the superior court erred in affirming the
Brady Notice because there was insufficient evidence that his actions
constituted a credible threat to Wife’s safety. However, courts may prohibit
an individual from owning firearms if they either make a finding that the
defendant is a credible threat to the plaintiff’s safety or that the order itself
contains explicit language prohibiting the use, attempted use, or threatened
use of physical force against the plaintiff. 18 U.S.C. § 922(g)(8)(C)(i), (ii). A
person may not possess a firearm if he or she is subject to a court order that:

       (A) was issued after a hearing of which such person received
       actual notice, and at which such person had an opportunity
       to participate;

       (B) restrains such person from harassing, stalking, or
       threatening an intimate partner of such person or child of
       such intimate partner or person, or engaging in other conduct
       that would place an intimate partner in reasonable fear of
       bodily injury to the partner or child; and

       (C) (i) includes a finding that such person represents a
       credible threat to the physical safety of such intimate partner
       or child; or (ii) by its terms explicitly prohibits the use,
       attempted use, or threatened use of physical force against
       such intimate partner or child that would reasonably be
       expected to cause bodily injury.

18 U.S.C. § 922(g)(8). Page one of the superior court’s order explicitly states:

       Defendant shall not commit any crimes, including but not
       limited to harassment, stalking, or conduct involving the use,
       attempted use, or threatened use of physical force that would
       reasonably be expected to cause bodily injury, against
       Plaintiff or Protected Persons.

¶8           The superior court issued the protective order following a
contested evidentiary hearing. Therefore, in view of the order language,
we need not address the sufficiency of the court’s finding that Husband
posed a credible threat to Wife’s safety.


                                       4
                 ALANIZ v. ALANIZ
                 Decision of the Court

                     CONCLUSION

¶9   For the aforementioned reasons, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              5